DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (figs 2 – 11), without traverse, in the reply filed on August 1, 2022 is acknowledged.  Accordingly, Claims 27 – 36 encompassing the elected species, are examined, below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they must show every feature of the invention specified in the claims.  Therefore:
“an indoor heat exchanger and an indoor fan arranged in the indoor part “(Claim 1)
“an outdoor heat exchanger and a compressor arranged in the outdoor part” (Claim 1);
 “the sealing device (2) is configured to be received in one of the accommodating grooves (122) when the sealing device (2) is in the retracted state” (Claim 33); and
the sealing part (24) is one of a plurality of the sealing parts, two adjacent ones of the sealing parts are movable relative to each other (Claim 35).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Window Air Conditioner Sealing Device.
The disclosure is objected to because of the following informalities: 
In specification paragraphs [0097, 0098, 0101, 0102, 0105] of US 2021/0351461, the sealing device (2) is identified as “the sealing device 100”, whereas the “window air conditioner” is element (100) in the balance of the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claims 27 – 30, and 32 – 34 , the element “a sealing device” has been recited without the structure in support thereof.  Specification paragraph [0097] describes that the “sealing device” may be “a non-metallic materials such as plastics, rubber and silica gel” and “may also be a sheet metal part”.  
Accordingly, Claims 27 – 30, and 32 – 34 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27 – 29 and 33 are rejected under 35 U.S.C. §102(a)(1) as being unpatentable by Kennedy et al (US 5,253,485).
In re Claim 27, Kennedy et al discloses a window air conditioner (figures 1 – 7: (10)) comprising: 
a casing comprising a cabinet (20), an outer peripheral wall of the cabinet including a receiving groove (71) (col 5, lns 51 – 65) recessed downwards to separate the cabinet into an indoor part (21) and an outdoor part (22); 
an indoor heat exchanger (fig 7: (33)) and an indoor fan (37) arranged in the indoor part; and 
an outdoor heat exchanger (fig 7: (32)) and a compressor (36) arranged in the outdoor part.  
In re Claim 28, Kennedy et al discloses further comprising: 
a sealing device ((61/62), on each side of the casing) connected with the casing (col 5, lns 4 – 6) and arranged corresponding to the receiving groove (71), the sealing device is configured to switch between: 
a sealed state (fig 6) in which at least a part of the sealing device is arranged outside the casing, and 
a retracted state (col 5, lns 29 - 31) in which the sealing device is received in the casing. 

    PNG
    media_image1.png
    379
    510
    media_image1.png
    Greyscale


In re Claim 29, Kennedy et al discloses wherein a connecting end (at (63)) of the sealing device (61/62) is rotatably connected (col 5, lns 11 – 20) with the casing.
In re Claim 33, Kennedy et al discloses wherein: 
the casing further includes a chassis (50) disposed at a bottom of the cabinet (20) and including a plurality of accommodating grooves (fig 6: annotated, above) formed in a side wall of the chassis; and 
the sealing device (61/62) is configured to be received in one of the accommodating grooves when the sealing device is in the retracted state (col 5, lns 29 – 31).  

Claim 27 is rejected under 35 U.S.C. §102(a)(1) as being unpatentable by Reed (US 3,392,546).
In re Claim 27, Reed discloses a window air conditioner comprising: 
a casing (10, 12) comprising a cabinet (12), an outer peripheral wall (20) of the cabinet including a receiving groove (annotated, below) recessed downwards to separate the cabinet into an indoor part and an outdoor part; 
an indoor heat exchanger (42) and an indoor fan (44/46) arranged in the indoor part; and 
an outdoor heat exchanger (56) and a compressor (52) arranged in the outdoor part;

    PNG
    media_image2.png
    468
    724
    media_image2.png
    Greyscale


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 28, 29, and 34 – 36 are rejected under 35 U.S.C. §103 as being unpatentable over Reed (US 3,392,546), in view of Schuster et al (US 2,928,026).
In re Claims 28, 29, and 34 – 36, the window air conditioner of Reed has been discussed, further comprising: 
a sealing device (fig 1: (40)) connected with the casing and arranged corresponding to the receiving groove (annotated, above), 
the sealing device is configured to switch between a sealed state (fig 1) in which at least a part of the sealing device is arranged outside the casing, and a removed state (col 3, lns 5 – 12) retracted state in which the sealing device is received in the casing.
Reed lacks:
wherein the sealing device (40) is connected with the casing, and is configured to switch to a retracted state in which the sealing device is received in the casing;
a connecting end of the sealing device (40) is rotatably connected with the casing; 
the sealing device (40) comprises a rotating part rotatable connected with the casing; and a sealing part connected with the rotating part and configured to stretch and retract relative to the rotating part, and the sealing part being configured to extend out of the rotating part when the sealing device is in the sealed state; 
the sealing part (40) is one of a plurality of the sealing parts connected in sequence along a length direction of the rotating part, and two adjacent ones of the sealing parts are movable relative to each other, and wherein
one end of the sealing device (40) is connected with the casing, and another end of the sealing device is movable relative to the casing.
Shuster et al teach a window air conditioner (figs 10: (11); col 1, ln 17; col 3, lns 32 – 49), comprising:
a casing comprising a cabinet (11), an outer peripheral wall (11b) of the cabinet including a receiving groove (fig 6: (28)) recessed downwards (as seen in fig 2) to separate the cabinet into an indoor part (fig 1: (11a)) and an outdoor part (fig 2: (11c)); 
a sealing device ((20, 21); col 4, lns 13 – 22) connected with the casing and arranged corresponding to the receiving groove (28), the sealing device is configured to switch between: 
a sealed state (fig 1) in which at least a part of the sealing device is arranged outside the casing, and 
a retracted state (fig 11) in which the sealing device is received in a footprint of casing; 

    PNG
    media_image3.png
    459
    1431
    media_image3.png
    Greyscale

a connecting end of the sealing device (fig 3) is rotatably connected (at hinge (32)) with the casing;
the sealing device (20, 21) comprises a rotating part (32) rotatable connected with the casing; and a sealing part (figs 9. 11: (22a)) connected with the rotating part (32) and configured to stretch (figs 1, 5) and retract (figs 4, 10) relative to the rotating part, and the sealing part being configured to extend (col 4, ln 36) out of the rotating part when the sealing device is in the sealed state (as seen in fig 1);
the sealing part (22a) is one of a plurality of the sealing parts connected in sequence along a length direction of the rotating part (col 3, lns 38 – 45), and two adjacent ones of the sealing parts are movable relative to each other,
“the adapter is not limited to the precise installation as shown, but may be readily adapted for use in an instance where the unit is disposed in the lower, left hand side or substantially the lower center of the frame.” (col 3, lns 38 – 45)
It has been understood that wherein the unit is disposed substantially in the lower center of the frame, the adapter (sealing part) would comprise a plurality of the sealing parts connected in sequence along a length direction of the rotating part (col 3, lns 38 – 45), and two adjacent ones of the sealing parts are movable relative to each other. 
and wherein one end ((22a) at (32)) of the sealing device is connected with the casing, and another end ((22a) distal (32)) of the sealing device is movable relative to the casing.

Please note that Shuster et al discloses:
“the adapter is not limited to the precise installation as shown, but may be readily adapted for use in an instance where the unit is disposed in the lower, left hand side or substantially the lower center of the frame.” (col 3, lns 38 – 45)
“In instances where the windows have a width greater than twice the width of the unit to be installed, an additional transparent partition is positioned adjacent one side of the unit and secured thereto in a manner as shown in Fig. 10… the width of the partition will depend upon the width of the unit as compared to the width of the window. (col  5, lns 11 – 21)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing device of Reed, as taught by Shuster et al, such that:
the sealing device (40) is connected (via a hinge) with the casing, and is configured to switch to a retracted state in which the sealing device is received in a footprint of the casing;
a connecting end of the sealing device (40) is rotatably connected (via a hinge) with the casing; 
the sealing device (40) comprises a rotating part rotatable connected with the casing; and a sealing part connected with the rotating part and configured to stretch and retract relative to the rotating part, and the sealing part being configured to extend out of the rotating part when the sealing device is in the sealed state; and wherein
one end of the sealing device (40) is connected with the casing (via a hinge), and another end of the sealing device is movable relative to the casing.
 for the benefit of facilitating a compact configuration when not in use, and for providing a sealing device that is adaptable to windows of varying size and shape.
Please note that the proposed combination would yield wherein, when the sealing device (40) is connected (via a hinge) with the casing, and in a retracted state the sealing device is received in the casing.

Allowable Subject Matter
Claims 30 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a window air conditioner further comprising wherein:
the casing includes a rotating shaft; 
the connecting end of the sealing device includes a hook hooked on the rotating shaft; and 
the sealing device is configured to rotate relative to the rotating shaft.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Rais (US 2007/0137237) who discloses an air conditioner comprising:
a casing
 comprising a cabinet (20), an outer peripheral wall of the cabinet including a receiving groove (71) (col 5, lns 51 – 65) recessed downwards to separate the cabinet into an indoor part (21) and an outdoor part (22); 
an indoor heat exchanger (40) and an indoor fan (not illustrated) arranged in the indoor part (30); and 
an outdoor heat exchanger (34) and a compressor (not illustrated) arranged in the outdoor part (28) [0035]; and  
a sealing device (80/82), connected with the casing and arranged corresponding to the receiving groove, the sealing device is configured to switch between: 
a sealed state (fig 3)  in which at least a part of the sealing device is arranged outside the casing, and 
a retracted state [0041] in which the sealing device is received in the casing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  Refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp for more information about eTerminal Disclaimers. 

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of copending Application No. 16/497962 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 27 discloses “a casing comprising a cabinet… the cabinet including a receiving groove” and the reference application claim 54 discloses “a casing including a receiving groove… the casing comprises a chassis”, the chassis of the reference application is “a cabinet”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of copending Application No. 16/914732 in view of Reed (US 3,392,546).
Claim 29 discloses a window air conditioner comprising:
a casing comprising a cabinet, an outer peripheral wall of the cabinet including a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; an indoor heat exchanger and an indoor fan arranged in the indoor part; and an outdoor heat exchanger and a compressor arranged in the outdoor part;
a sealing device connected with the casing and arranged corresponding to the receiving groove, the sealing device is configured to switch between: a sealed state in which at least a part of the sealing device is arranged outside the casing, and a retracted state in which the sealing device is received in the casing; wherein
a connecting end of the sealing device is rotatably connected with the casing. 
Copending Application No. 16/914732 Claim 3 discloses a window air conditioner comprising: 
a casing; and a positioning member (sealing device) provided at the casing and configured to be switchable between: a storage state, in which the positioning member (sealing device is stored at the casing; and a working state, in which the positioning member (sealing device is at least partially outside the casing for positioning the casing;
wherein the positioning member (sealing device) is configured to switch a state by rotation or sliding;
further comprising: a divider slot (receiving groove) formed at the casing; wherein the positioning member is mounted at the divider slot (receiving groove).
Copending Application No. 16/914732 Claim 3 is silent as to whether the system comprises 
a casing comprising a cabinet, an outer peripheral wall of the cabinet including a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; 
an indoor heat exchanger and an indoor fan arranged in the indoor part; and an outdoor heat exchanger and a compressor arranged in the outdoor part
However, such a technique is known in the art; provided as evidence is Reed (US 3,392,546).
Reed teaches a window air conditioner comprising:
a casing (10, 12) comprising a cabinet (12), an outer peripheral wall (20) of the cabinet including a receiving groove (annotated, below) recessed downwards to separate the cabinet into an indoor part and an outdoor part; an indoor heat exchanger (42) and an indoor fan (44/46) arranged in the indoor part; and an outdoor heat exchanger (56) and a compressor (52) arranged in the outdoor part;
a sealing device (40) connected with the casing and arranged corresponding to the receiving groove.

    PNG
    media_image2.png
    468
    724
    media_image2.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copending Application No. 16/914732 Claim 3, as taught by Reed, such that the system comprises:
a casing comprising a cabinet, a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; an indoor heat exchanger and an indoor fan arranged in the indoor part; and an outdoor heat exchanger and a compressor arranged in the outdoor part;
for the benefit of providing direct expansion cooling to improve occupant comfort.
This is a provisional nonstatutory double patenting rejection.

Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of copending Application No. 16/914732 in view of Knight (US 3,271,972) 
Claim 34 discloses a window air conditioner comprising:
a casing comprising a cabinet, an outer peripheral wall of the cabinet including a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; an indoor heat exchanger and an indoor fan arranged in the indoor part; and an outdoor heat exchanger and a compressor arranged in the outdoor part;
a sealing device connected with the casing and arranged corresponding to the receiving groove, the sealing device is configured to switch between: a sealed state in which at least a part of the sealing device is arranged outside the casing, and a retracted state in which the sealing device is received in the casing; wherein
 the sealing device comprises: a rotating part rotatably connected with the casing; and a sealing part connected with the rotating part and configured to stretch and retract relative to the rotating part, and the sealing part being configured to extend out of the rotating part when the sealing device is in the sealed state.
Copending Application No. 16/914732 Claim 5 discloses a window air conditioner comprising:
 a casing; and a positioning member provided at the casing and configured to be switchable between: a storage state, in which the positioning member is stored at the casing; and a working state, in which the positioning member is at least partially outside the casing for positioning the casing.
further comprising: a divider slot formed at the casing; wherein the positioning member is mounted at the divider slot and is configured to be stored in the divider slot in the storage state.
further comprising: a divider provided at a bottom of the divider slot and including an accommodation cavity extending in a length direction of the divider and with openings at two ends of the accommodation cavity, respectively; wherein the positioning member is pullably mounted at the accommodation cavity and configured to slide into and out of the accommodation cavity through at least one of the openings.
Copending Application No. 16/914732 Claim 5 is silent as to whether the system comprises 
a casing comprising a cabinet, an outer peripheral wall of the cabinet including a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; 
an indoor heat exchanger and an indoor fan arranged in the indoor part; and an outdoor heat exchanger and a compressor arranged in the outdoor part
However, such a technique is known in the art; provided as evidence is Knight (US 3,271,972).
Knight teaches:
a casing (14) comprising a cabinet (18), an outer peripheral wall of the cabinet including a receiving groove (annotated, below) recessed downwards to separate the cabinet into an indoor part and an outdoor part; an indoor heat exchanger (24) and an indoor fan (26) arranged in the indoor part; and an outdoor heat exchanger (34) and a compressor (fig 11, not labeled) arranged in the outdoor part;
a sealing device (fig 7: (78)) connected with the casing and arranged corresponding to the receiving groove (col 3, lns 31 – 50)

    PNG
    media_image4.png
    405
    1168
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Copending Application No. 16/914732 Claim 5, as taught by Knight, such that the system comprises:
a casing comprising a cabinet, a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; an indoor heat exchanger and an indoor fan arranged in the indoor part; and an outdoor heat exchanger and a compressor arranged in the outdoor part;
for the benefit of providing direct expansion cooling to improve occupant comfort.
This is a provisional nonstatutory double patenting rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant Application 16/498165